Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 3-4, 7-8, 10-12, 14-22, 24-27, 31 and 38-39 are currently under examination. Claims 38-39 are new claims.
Priority
Priority claiming the benefit of US Provisional Application 61/727,997, filed 11/19/2012 and claims benefit of US Provisional Application 61/728,006, filed 11/19/2012, is acknowledged.
Interview Statement
Applicant’s summary of the interview on January 11, 2022, has been reviewed and is complete and accurate.
Response to Amendments
Applicant's amendments and remarks, filed 01/14/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Withdrawn Objections/Rejections
The objections of claims 19 and 24 are withdrawn in view of Applicants’ arguments and/or amendments. 
Response to Arguments
Applicant’s responses and arguments filed 01/14/2022 claim rejections under 35 USC 103 have been fully considered.
Applicant amended the independent claims with new subject matters with the limitations “a controller that adjusts point is 
Applicant argues (on pages 9-11) that the references of record do not teach the amended limitation since Redel only teach the controller to register the imaging with particular time point on the ECG time signal as a control but not the amended limitation requiring “adjusting both rates such that the time period defined as the time of pull-back and rotation for the optical OCT beam and the IVUS beam to cross the same point during the pull-back and rotation, is based on a cardiac cycle of the subject, therefore providing a condition between the time rotation of the imaging probe and the time of translation of the imaging head/tip as the offset distance between the acoustic emitter and the optical    
In response, the examiner has reconsidered Redel for his teaching for only disclosing the ECG triggering image acquisition for controlling the acquisition of sequential images without adjusting the pull-back rate and the rotation rate as claimed in the amended limitations of the independent claims 1, 20 and 26 in order to co-register the IVUS and OCT beam at the same spatial point within a range of the cardiac cycle to avoid motion interference from the blood flow during the cardiac cycle. No prior art is adjusting the pull-back rate and the rotation rate to perform the function of spatial and temporal co-registration within a fraction of the cardiac cycle between the IVUS and OCT.
EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jayla E. Harvey (Attorney) on 04/28/2022 after former interviews for discussions on 04/21, 04/15, 04/26.
AMENDMENTS TO THE CLAIMS
The following represents the examiner’s amendments to the independent claims in this application indicating the present status of each. Any claims that have been canceled or withdrawn have been canceled or withdrawn without prejudice or disclaimer of any subject matter therein. The applicants specifically reserve the right to pursue any and all such claims in continuing and/or divisional applications. By this paper, independent claims 1, 20 and 26 have been amended.
Listing of the amended claims:

1. (currently amended) An image data collection system comprising: 
a data collection probe to be inserted in a patient comprising: 
	a sheath; 
	a torque wire; 
	a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire; 
	a probe tip comprising: 
		a backing material support comprising: 
		an ultrasound absorbing material; 
		an elongate section defining a channel; 
		an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section; 
		an optical data collection subsystem comprising an optical fiber and a beam director configured to direct a light beam having an optical center axis, the beam director angled to direct the light beam[-] at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; and 
		an acoustic data collection subsystem comprising an ultrasonic transducer having a distal end and a proximal end, the ultrasonic transducer supported by the angled support section and angled to direct an acoustic wave having an acoustic center axis at an angle ranging from 5 degrees to 15 degrees relative to the normal of the longitudinal axis of the optical fiber, wherein the probe tip, the radiopaque marker, and the torque wire are disposed in the sheath, and wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is disposed completely between the second end of the radiopaque marker and the proximal end of the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns; 
a patient interface unit including a motor arranged to retract the probe tip at a pullback rate that ranges from about 18 mm/second to about 50 mm/second and to rotate the data collection probe at a rate of rotation that ranges from about 100 Hz to about 200 Hz; and 2Application No.: 13/758,528Docket No.: ABTLLI 3.0-085
a controller that adjusts the pullback rate and the rate of rotation such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient.

20. (currently amended) An image data collection system comprising: 
a data collection probe to be inserted in a patient comprising: 
	a torque wire; 
	a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire; 
	a sheath; 
	a probe tip comprising: 
		a backing material support comprising: 
		an ultrasound absorbing material; 
		an elongate section defining a channel; and 
		an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section; 
		an optical data collection subsystem comprising an optical fiber and a beam director, wherein the beam director and a section of the optical fiber are disposed in the channel, the beam director angled to direct the light beam having an optical center axis at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; and 
		an acoustic data collection subsystem comprising an ultrasonic transducer having a distal end and a proximal end disposed above and positioned distally relative to the beam director, the ultrasound transducer angled to direct an acoustic wave having an acoustic center axis at an angle ranging from 5 degrees to 20 degrees relative to the normal of the longitudinal axis of the optical fiber, wherein the probe tip, the radiopaque marker, and the torque wire disposed in the sheath, and wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is disposed completely between the second end of the radiopaque marker and the proximal end of the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns; 5Application No.: 13/758,528Docket No.: ABTLLI 3.0-085 
a patient interface unit including a motor arranged to retract the probe tip at a pullback rate that ranges from about 18 mm/second to about 50 mm/second and to rotate the data collection probe at a rate of rotation that ranges from about 100 Hz to about 200 Hz; and 
a controller that adjusts the pullback rate and the rate of rotation such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient.
26. (currently amended) A method of collecting image data in a blood vessel of a patient having a wall comprising the steps of: 
rotating a probe tip comprising an optical beam director and an ultrasound transducer at a rate of rotation of 100 Hz to 200 Hz; 
transmitting incident optical and acoustic waves through a sheath using the optical beam director and ultrasound transducer, respectively, wherein an angle of the light beam impinging 6Application No.: 13/758,528Docket No.: ABTLLI 3.0-085 on the sheath from the beam director is configured to be less than about 90 degrees and greater than about 70 degrees to reduce back reflections from the sheath; 
maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between about 300 microns to about 500 microns; 
receiving optical and acoustic waves reflected from the wall using the optical beam director and ultrasound transducer, respectively;
pulling the probe tip back through the blood vessel at a pullback rate of 18 mm/second to 50 mm/second; 
sampling OCT data and ultrasound data in response to the received optical and acoustic waves reflected from the wall, wherein the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz; and 
adjusting the rate of rotation and the pullback rate such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle of the patient.

31. (previously presented) The method of claim 26 wherein the OCT data and the ultrasounddata are acquired at a line acquisition rate that ranges from 25 kHz to 50 kHz.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 7-8, 10-12, 14-22, 24-27, 31 and 38-39 are allowed. The closest prior art found and of record are Yin et al. (2011 J.Biomed.Optics 16:060505-1 – 060505-3; Pub.Date 06/2011), with the evidential reference Ketterling et al. (2006 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 53:1376-1380; Pub.Date 07/2006), in view of Courtney et al. (U.S. Patent No 20080177183 A1; Pub.Date 07/24/2008; Fil.Date 01/22/2008) in view of Chomas et al. (USPN 20110137399 A1; Pub.Date 06/09/2011; Fil.Date 12/01/2010), in view of Schmitt et al. (U.S. Patent 20110172511 A1; Pub.Date 07/14/2011; Fil.Date 03/18/2011) in view of Tearney et al. (USPN 20110178398 A1; Pub.Date 07/21/2011; Fil.Date 11/15/2010) in view of Redel et al. (USPN 20070167833 A1; Pub.Date 07/19/2007; Fil.Date 12/09/2005) and in view of Nair et al. (USPN 20070100239 A1; Pub.Date 05/03/2007; Fil.Date 10/14/2006) teaching all the limitations of the independent claims 1, 20 and 26 without teaching the amended limitation “a controller that adjusts the pullback rate and the rate of rotation such that a time period between when the optical center axis and the acoustic center axis cross a common reference point is based on a cardiac cycle”.
Regarding the independent claim 1 as directed to an image data collection system, the closest prior art to the amended limitation besides Redel as discussed above is Courtney et al. (JP 2010-516305 A; Pub.Date 05/20/2010; Fil.Date 01/21/2008) teaching an imaging probe with an IVUS and/or OCT with means for adjustable rotation rate via an adjustable rotational drive mechanism (abstract). However, Courtney does not teach directly the adjustment being performed so the offset distance between the OCT and ultrasound beam axes are co-registered or aligned during a pull-back and rotation within a fraction of the cardiac cycle within a percentage of the cardiac cycle defined by the adjusted combined pull-back rate and rotation rate. No prior art is found to adjust the pull-back rate for a dual IVUS and OCT imaging probe. The advantage of the present invention would be to provide an image slice of the blood vessel wall corresponding to less than a percentage of the cardiac cycle defined by the adjusted combined pull-back rate and rotation rate corresponding to a higher spatial resolution between slice (order of 0.3mm) with a very low change in the blood flow therefore with very low wall deformation during the scan. Therefore such invention would improve the quality of the intravascular imaging with minimum cardiac motion interference.
 Regarding dependent claims 3-4, 7-8, 10-12, 14-19, 38, these claims are allowable due to their dependency from independent claim 1.
Regarding independent claim 20 as directed to an image data collection system, similarly to independent claim 1, the closest prior art to the amended limitation besides Redel as discussed above is Courtney et al. (JP 2010-516305 A; Pub.Date 05/20/2010; Fil.Date 01/21/2008) teaching an imaging probe with an IVUS and/or OCT with means for adjustable rotation rate via an adjustable rotational drive mechanism (abstract). However, Courtney does not teach directly the adjustment being performed so the offset distance between the OCT and ultrasound beam axes are co-registered or aligned during a pull-back and rotation within a fraction of the cardiac cycle within a percentage of the cardiac cycle defined by the adjusted combined pull-back rate and rotation rate. No prior art is found to adjust the pull-back rate for a dual IVUS and OCT imaging probe. The advantage of the present invention would be to provide an image slice of the blood vessel wall corresponding to less than a percentage of the cardiac cycle defined by the adjusted combined pull-back rate and rotation rate corresponding to a higher spatial resolution between slice (order of 0.3mm) with a very low change in the blood flow therefore with very low wall deformation during the scan. Therefore such invention would improve the quality of the intravascular imaging with minimum cardiac motion interference.
Regarding dependent claims 21-22, 24-25, 39, these claims are allowable due to their dependency from independent claim 20.
Regarding independent claim 26 as directed to a method for collecting image data in a blood vessel having a wall, similarly to independent claim 1, the closest prior art to the amended limitation besides Redel as discussed above is Courtney et al. (JP 2010-516305 A; Pub.Date 05/20/2010; Fil.Date 01/21/2008) teaching a method of using an imaging probe with an IVUS and/or OCT with means for adjustable rotation rate via an adjustable rotational drive mechanism (abstract). However, Courtney does not teach directly the adjustment being performed so the offset distance between the OCT and ultrasound beam axes are co-registered or aligned during a pull-back and rotation within a fraction of the cardiac cycle within a percentage of the cardiac cycle defined by the adjusted combined pull-back rate and rotation rate. No prior art is found to adjust the pull-back rate for a dual IVUS and OCT imaging probe. The advantage of the present invention would be to provide an image slice of the blood vessel wall corresponding to less than a percentage of the cardiac cycle defined by the adjusted combined pull-back rate and rotation rate corresponding to a higher spatial resolution between slice (order of 0.3mm) with a very low change in the blood flow therefore with very low wall deformation during the scan. Therefore such invention would improve the quality of the intravascular imaging with minimum cardiac motion interference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793